Case 1:17-cv-02989-AT Document 953-2 Filed 10/06/20 Page 1 of 2




           EXHIBIT 2
                              Case 1:17-cv-02989-AT Document 953-2 Filed 10/06/20 Page 2 of 2




                                         Engineering Change Order (ECO) Form
 ECO Number              100714

 Reason                  Updated ICX application to provide proper screen rendering of a multi-column contest when a multiple of other factors
                         are combined with this contest display mode

 Description             Products Affected:
                         ImageCast X

                         Updated ICX application to provide proper screen rendering of a multi-column contest, when scrolling is turned off,
                         when using a large database, and when specific user actions are required. This combination of factors is rare and the
                         manifestation only affects the display of that multi-column contest and can only occur once per cycling of the machine.

                         Add:
                         ICX 5.5.10.32 Application Software for use with election databases displaying a contest using multiple columns

                         The software will be used with the following EAC certified Democracy Suite (D-Suite) system:
                         • 5.5-A

                         The software will be used with the following state certified Democracy Suite (D-Suite) system:
                         • 5.5-A (GA)


                         Note: Baselined from ICX 5.5.10.30, the ICX 5.5.10.32 is submitted as a de minimis software change.




   Signoff Groups                 User                 Date Signed           Signoff Groups                User                Date Signed
 Engineering              Ivan Vukovic                  2020-09-26
 SIT                      John Giannopoulos             2020-09-27
 Certification            Ian Piper                     2020-09-28
 Operations               Nicole Nollette               2020-09-28


© 2020 Dominion Voting Systems, Inc. All rights reserved.                                                                                 Page 1 of 1
PROPRIETARY AND CONFIDENTIAL
